DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims 
Claims 1-4, 6, 7, 9, 11-14, 18-20 as amended and new claim 21 as filed on 11/29/2021 are under examination in the instant office action.
Claims 15-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2018. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,361,144 (Fish et al), Majewski et al. (“Ionic liquids in embalming and tissues preservation”. Acta Histochemica. 2003, 105(2), pages 135-142) and US 9,696,247 (Goldsborough et al)
The cited document US 8,361,144 (Fish et al) teaches a method for making, preserving and delivering an implantable medical device or a heart valve, wherein the method comprises steps of:

Step of taking the device or its components out of the preservation liquid to remove excess of the preservation liquid by rinsing (Fig. 2B, item 264); and
Step of sterilizing the device before implantation, wherein ethylene oxide or radiation sterilizes the device (col. 21, lines 5-7).
Further, in the cited method of US 8,361,144 (Fish et al) tissues are stored in the preservation liquid with formalin for days or weeks (col. 13, lines 42-46) as encompassed by the claimed method (new claim 21).  
Thus, the cited method of US 8,361,144 (Fish et al) comprises same 3 or 4 active steps as encompassed by the claimed method for preservation of tissue before implantation.  
Now, as applied to structural elements of the claimed method: 
In particular, in the cited method of US 8,361,144 (Fish et al) an implantable medical device or artificial heart valve is bioprosteric or transcatherer (col. 11, lines 6-10); and its parts are made from decellularized pericardium tissue (col.12, lines 1-11) as encompassed by the claimed method. 
In particular, in the cited method of US 8,361,144 (Fish et al) a preservation liquid, which is used for fixation of the tissue and preservation of its structure (col. 13, lines 39-46; col.12, lines 51-52), is a solution with 1-38% formalin. Formalin is miscible with water for being polar but not regarded as “ionic liquid” as required by the claimed method cited in the claims. 

For example: see the cited reference by Majewski. In particular, in the disclosure by Majewski the ILs are quarterly ammonium salt ionic liquids that are applied to various biological tissues including liver, muscle, breast tissues (section “materials and methods”); and the cited reference clearly teaches that ILs do not cause damage to the tissues (abstract) and that ILs are good preservation substitutes for formalin which might be regarded as hazardous (conclusion). 
For example: the cited US 9,696,247 (Goldsborough et al) teaches stabilization, fixation and/or preservation of biological samples and biomolecules and proteins in tissues of biological samples by using ionic liquids (ILs) or deep eutectic solvents (DES); for example: see abstract. The list of ionic liquids comprises a combination of two or more of quaternary ammonium salt ionic liquids and alkyl imidazolium salt ionic liquids; wherein the quaternary ammonium salt ionic liquids are choline salts and complexing agents; wherein the choline salts comprise choline, choline chloride, choline fluoride, choline bicarbonate, acetyl choline, phosphocholine, choline butyryl, benzoyl choline or phosphatidylcholine, and wherein the complexing agents comprise one or more substances of urea, ethylene glycol, glycerol, citric acid, malonic acid, amino acids, derivatives of fatty acids. For example: see from col. 12, line 30, to col. 14, line 27. The biological samples that can be treated by ILs include heart, lung, skin, brain, intestine (col. 27, lines 61-62; example 17). The cited US 9,696,247 (Goldsborough et al) also recognizes that fixatives, including ILs, provides for tissue state as in original 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ILs for a traditional fixative or a formalin in the preservation liquid in the method of US 8,361,144 (Fish et al) for preserving implantable medical device made from biological tissue or a heart valve with a reasonable expectation of success in retaining biological tissue structural stability as intended for bio-prosthesis because the ILs have been used in the prior art for fixation, preservation and/or stabilization of biological tissues and because prior art recognizes that ILs are safe and good substitutes for hazardous formalin. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are moot in view of new grounds for rejections. 
Rejection of claim under 35 U.S.C. 102 (a) (1) as being anticipated by Yang Hu et al (“Evaluation of 1-ethyl-3-methylimidazolium acetate based ionic liquid systems as a suitable solvent for collagen”. Journal of Applied Polymer Science (2013), 130(4), 2245-2256) has been withdrawn in view of Applicants’ arguments that the cited 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 19, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653